Name: 2007/648/EC: Council Decision of 26 September 2007 on the signing, on behalf of the European Community, and provisional application of the International Tropical Timber Agreement, 2006
 Type: Decision
 Subject Matter: wood industry;  international affairs
 Date Published: 2007-10-09

 9.10.2007 EN Official Journal of the European Union L 262/6 COUNCIL DECISION of 26 September 2007 on the signing, on behalf of the European Community, and provisional application of the International Tropical Timber Agreement, 2006 (2007/648/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 133 and 175 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 27 January 2006 the negotiating conference established under the aegis of the United Nations Conference on Trade and Development (Unctad) approved the text of the International Tropical Timber Agreement, 2006 (the 2006 Agreement). (2) The 2006 Agreement was negotiated to replace the International Tropical Timber Agreement, 1994, as extended, which will remain in force until the entry into force of the 2006 Agreement. (3) The 2006 Agreement is open for signature and deposit of instruments of ratification, acceptance or approval from 3 April 2006 and will remain so until one month after the date of its entry into force. (4) The objectives of the 2006 Agreement are consistent with both the common commercial policy and the environmental policy. (5) The European Community is a party to the International Tropical Timber Agreement, 1994. The 2006 Agreement will continue to promote the European Unions sustainable development objectives and it is therefore in its interest to approve the 2006 Agreement. (6) All the Member States have expressed their intention to sign, and to contribute as appropriate towards the provisional application of the 2006 Agreement. (7) As the compulsory contributions by the consumer members of the International Tropical Timber Organisation (ITTO) are assessed primarily in terms of the volume of tropical timber which they import, the European Community will contribute to the ITTOs Administrative Account, once the 2006 Agreement enters into force, while the Member States, as well as the European Community, will be able to make voluntary financial contributions to planned actions via the ITTOs voluntary contribution accounts. (8) The 2006 Agreement should be signed and provisionally applied, subject to its conclusion at a later date, HAS DECIDED AS FOLLOWS: Article 1 The signing of the International Tropical Timber Agreement, 2006 (the 2006 Agreement) is hereby approved on behalf of the European Community, subject to the conclusion of the said Agreement. The text of the 2006 Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the 2006 Agreement and deposit the declaration of competence attached to this Decision, on behalf of the Community, with the Secretary-General of the United Nations, in accordance with Articles 36(1) and 36(3) of the 2006 Agreement. Article 3 Subject to reciprocity, the 2006 Agreement shall be applied on a provisional basis, pending the completion of the procedures for its formal conclusion (1). The President of the Council shall notify, on behalf of the Community, the depositary that the Community will apply the 2006 Agreement provisionally when it enters into force. Done at Brussels, 26 September 2007. For the Council The President J. SILVA (1) The date from which the Agreement will be provisionally applied will be published in the Official Journal of the European Union by the General Secretariat of the Council.